Citation Nr: 0836567	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
service connected spine disability.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1980 to 
January 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service connected spine 
disability and allergic rhinitis have worsened since his May 
2006 VA examinations.  Whether an examination is sufficiently 
contemporaneous to properly rate the current severity of the 
veteran's disability depends on the particular circumstances 
of the individual case.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Because the veteran indicated that his 
symptomatology for these disabilities has worsened since his 
last exams, the Board believes the veteran should undergo an 
additional VA examination to better assess the severity, 
symptomatology, and manifestations of his service-connected 
disabilities.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 
C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).

The veteran also contends that a VA exam should be conducted 
to determine whether his migraine headaches are related to 
his allergic rhinitis.  Because there appears to be confusion 
stemming from the veteran's own statements and the statements 
made in a medical exam conducted in November 2002 regarding 
the symptomatology and etiology of the headaches, the Board 
finds that a new VA exam should be scheduled to determine the 
etiology of the veteran's headaches and whether they are 
related to service or another service connected disability.

The veteran also contends that his bilateral hearing loss has 
worsened since his 2002 VA audiology exam and that a new VA 
exam will show that he has a disability for VA service 
connection purposes.  

The Board notes that because the veteran is not service 
connected for bilateral hearing loss he is not automatically 
entitled to a new VA examination based upon his assertions 
that the claimed disability has worsened.  However, because 
VA granted service connection for tinnitus and originally 
denied service connection for bilateral hearing loss because 
the veteran's hearing loss was not severe enough to 
constitute a disability for VA purposes, and because an exam 
was provided at the time of his original claim in 2002, 
currently on appeal, the Board is of the opinion that a more 
recent VA examination would be helpful in determining service 
connection for bilateral hearing loss.

The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran shall be scheduled for VA 
examinations to ascertain the severity of 
the veteran's spine disability and 
allergic rhinitis.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination and the 
examiner should so indicate in the report.

The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment of each disability.


2.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has migraine headaches as a 
result of service or a service connected 
disability.  All necessary studies and 
tests should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  

Following an examination and a review of 
the claims file, the examiner should 
describe the etiology and symptomatology 
of the veteran's headaches (if possible, 
but not required).  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has migraine headaches related to service 
or a service connected disability.  If the 
veteran suffers headaches as a result of 
or as a symptom of another disability, 
please state an opinion and rationale.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

3.  The veteran should be scheduled to 
undergo a VA audiological examination to 
determine whether he has a current 
"hearing loss" for VA purposes as a 
result of service.  All necessary studies 
and tests should be conducted.  The 
veteran's claims file should be made 
available to the examiner for review.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has a current hearing loss disability.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

4.  Thereafter, the AMC shall readjudicate 
the veteran's claims.  With regard to the 
spine disability, the AMC shall take into 
consideration all relevant spinal codes, 
amendments, and changes since October 
2002.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




